Dear Mr. Theriot:
I am in receipt of your opinion request with regard to residency requirements of the commissioners of the North Lafourche Levee, Conservation, and Drainage District. You specifically request an opinion as to whether commissioners of the district are required to reside within the territorial limits of the district.
In answer to your inquiry, LSA-Const. Art. 6, § 38 states in pertinent part, " (1) The legislature may provide by law for the consolidation, division or reorganization of existing levee districts or may create new levee districts. However, the members of the board of commissioners of a district heretofore or hereafter created shall be appointed or elected from among residents of the district, as provided by law."
LSA-R.S. 38:304 (A) states, "Any person appointed a levee commissioner or levee and drainage commissioner must have resided in this state the preceding two years, resided in the levee district the preceding year, be a qualified voter of one of the parishes included in the district, and reside in the district while serving as a member of the board, except as provided in R.S. 38:304.1. " (It should also be noted here that R.S.38:304.1 has been repealed).
In La. Atty. Gen. Op. No. 90-404 (a copy of which is attached) our office addressed a similar issued raised in connection with the Atchafalaya Basin Levee District. In that opinion, our office held that the office of a levee district commissioner who lacks residence qualification for appointment and service should be declared vacant.
Considering the foregoing, it is the opinion of this office that commissioners of the North Lafourche Levee, Conservation, and Drainage District are required to reside within the territorial limits of the district.
Should you have any further questions please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________________ CHARLES H. BRAUD, JR. ASSISTANT ATTORNEY GENERAL
RPI/CHB, JR.:mjb